Thompson, Ch. J.,
delivered the opinion of the court. This is an action of debt on an arbitration bond. Plea, no award. Replication setting out the award, and demurrer and joinder.
The question before the court is upon the validity of the award. The bond purports to submit to the arbitrators certain suits pending in court; one (Lambert Vosburgh v. John Bame,) in the supreme court, and one (John S. Vosburgh v. William Bame and John Bame,) in the Columbia common pleas; and also a suit commenced by William Bame v. John S. Vosburgh, and Martin Vosburgh, in the common pleas of Columbia. The arbitrators, in their award, set down the title of the several causes and award in each, in the form of a report of referees, viz. Lambert Vosburgh v. John Bame, and assess the" damages at 350 dollars, besides costs; and report, order, and determine, that John Bame shall pay to Lambert Vosburgh the said- 350 dollars, besides costs of suit. This is no award between the parties to the arbitration bond. It does not award that William Bame, the defendant in this cause, should pay any thing. John Bame, who is ordered to pay, is no party to the submission; nor is Lambert Vosburgh, to whom the money is to be paid, any party to the submission. The suit is not ordered to be discontinued, or released; and the defendant may be compelled to pay this money, and still the suit go on against John Bame. The parties to the suit are said to be the sons of the parties to the submission ; but it does not appear that they are minors, or that the submission was made by their consent, It is an award, therefore, that can-" not bind them. In the suit oí JohnS. Vosburgh v. William Bame and John Bame, the plaintiff’s damages are assessed at 60 dollars, besides costs, and the award is that the defendant pay to the plaintiff the said 60 dollars, besides the costs. In this case John S. Vosburgh is no party to the submission, and his suit is not *304awarded to be discontinued, or released, and the award will not prevent him from going on, by the payment of this money to the plaintiff in this cause. In the other case of John S. Vosburgh and Martin Vosburgh v. William Rame, the arbitrators determine that the defendants are not guilty, aiid order the plaintiff to pay them costs of suit. The same difficulty arises here also. The defendants in that suit, are no parties to the submission, and that suit is yet pending, and the plaintiff way be nonsuited and compelled to pay the costs to the defendant, although he should pay them to the plaintiff in this cause. It appears to me, therefore, that the awards are bad; there is no mutuality, and they are not binding on the parties to the suits in which the awards purport to be made, as they are strangers to the sub. mission. We are, according]y~ of opinion that the defendant ~s entitled to judgment.
Judgment for the defendant.